Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 6, 8-13 and 21-31 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 6:
The prior art does not teach or suggest a semiconductor device package, comprising: a circuit pattern layer comprising: a first dielectric layer with a first opening with a conductive pad disposed in the first opening; an electrical contact in contact with the conductive pad and an intermetallic compound (IMC) layer formed between the conductive pad and the electrical contact, a first seed layer on the first dielectric layer having a first recess portion tapering to the bottom surface of the circuit pattern layer, an interconnection layer having a bottom surface contacting the seed layer, the top surface of the interconnection layer has a second recess portion tapering to the bottom surface of the circuit pattern layer, and an imaginary line extending from the bottom surface of the circuit pattern layer passes through the IMC layer from a cross-sectional view.
Regarding claim 12 and 21-25, these claims are allowed based on their dependence on the allowable independent claim 6 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 8:
The prior art does not teach or suggest a semiconductor device package, comprising: a circuit pattern layer comprising: a first dielectric layer with a first opening with a conductive pad disposed in the first opening; an electrical contact in contact with the conductive pad and an intermetallic compound (IMC) layer formed between the conductive pad and the electrical contact, and an imaginary line extending from the bottom surface of the circuit pattern layer passes through the IMC layer from a cross-sectional view; wherein a first width of the first opening at a top surface of the circuit pattern layer is greater than a second width of the first opening at the bottom surface of the circuit pattern layer; the circuit pattern layer has a second dielectric layer on the first dielectric layer with a second opening that has an width larger at the top surface than the bottom surface, and wherein the first width is greater than the fourth width.
Regarding claims 9-11, these claims are allowed based on their dependence on the allowable independent claim 8 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 13:
The prior art does not teach or suggest a semiconductor device package, comprising: a circuit pattern layer comprising: a first dielectric layer with a first opening, a first width of the first opening at the top surface is greater than second width at a bottom surface of the circuit pattern layer; an under bump metallurgy (UMB) layer on the top surface of the circuit pattern layer, the UBM layer has a top surface with a third width, the first width is greater than the third width.
Regarding claims 26-31, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bong et al. (US PG. Pub. 2015/0156883) discloses a PCB.
Suwa et al. (US PG. Pub. 2002/0056192) discloses a method of producing multilayer printed wiring board.
Huemoeller et al. (US Patent 8017436) discloses a thin substrate fabrication method and structure.
Kim et al. (US PG. Pub. 2009/0288872) discloses a PCB.
Kim et al. (US PG. Pub. 2012/0066902) discloses a method of manufacturing printed circuit board including landless via.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847